Citation Nr: 0701418	
Decision Date: 01/18/07    Archive Date: 01/25/07

DOCKET NO.  04-15 472	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for a respiratory 
disorder.  

2.  Entitlement to service connection for a low back 
disability.  

3.  Entitlement to service connection for diabetes mellitus.  

4.  Entitlement to service connection for hypertension.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The veteran had active service from November 1971 to January 
1973.  

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a March 2004 decision by the RO which 
denied service connection for a respiratory disorder, low 
back disability, diabetes mellitus, and hypertension.  A 
videoconference hearing before the undersigned member of the 
Board was held in September 2005.  

The issues of service connection for a low back disability, 
diabetes mellitus, and hypertension are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  

FINDINGS OF FACT

1.  All evidence necessary for adjudication of the claim for 
a respiratory disorder have been obtained by VA.  

2.  The record does not reflect that the veteran has a 
current diagnosis of a respiratory disorder, and there is no 
competent medical evidence that any claimed disability is 
related to service.  


CONCLUSION OF LAW

The veteran does not have a respiratory disorder due to 
disease or injury which was incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1101, 1110, 5100, 5102, 5103, 5103A, 
5106, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 
3.303 (2006).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the claim of service connection for a 
respiratory disorder, VA has met all statutory and regulatory 
notice and duty to assist provisions.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.159, 3.326 (2006).  

Prior to initial adjudication of the claim, letters dated in 
September and November 2003, fully satisfied the duty to 
notify provisions of VCAA.  38 U.S.C.A. § 5103; 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The veteran was notified of the evidence that was 
needed to substantiate his claim and that VA would assist him 
in obtaining evidence, but that it was ultimately his 
responsibility to give VA any evidence pertaining to his 
claim and to submit any evidence in his possession to VA.  
See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  All available service medical records and 
all VA and private medical records identified by the veteran 
have been obtained and associated with the claims file.  
Finally, there is no indication in the record that any 
additional evidence relevant to the issue to be decided 
herein is available and not part of the claims file.  

Since the Board has concluded that the preponderance of the 
evidence is against the claim of service connection for a 
respiratory disorder, any questions as to the appropriate 
disability rating or effective date to be assigned are 
rendered moot, and no further notice is needed.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

In short, the veteran has been made aware of the information 
and evidence necessary to substantiate his claim and is 
familiar with the law and regulations pertaining to the 
claim.  See Desbrow v. Principi, 17 Vet. App. 207 (2004); 
Valiao v. Principi, 17 Vet. App. 229, 232 (2003).  As there 
is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield, 444 F.3d 1328 
(Fed. Cir. 2006).  

Service Connection:  In General

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection may be demonstrated either by showing 
direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).  

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992).  

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that he still has such a disorder.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-
95 (1997).  Such evidence must be medical unless it relates 
to a disorder that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495.  For the showing 
of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
38 C.F.R. § 3.303(b).  

Respiratory Disorder

On a Report of Medical History for service enlistment 
examination in November 1971, the veteran reported a history 
of shortness of breath and mild dyspnea with exertion.  
However, on examination, his lungs and chest were normal and 
no pertinent respiratory abnormalities were noted.  The 
service medical records showed that the veteran was treated 
with Dimetapp for an upper respiratory infection in November 
1971, less than two weeks after entering service.  Progress 
notes showed his condition was improved two days later.  The 
veteran was also seen in January 1972 for flu-like symptoms 
and was admitted for observation.  He was treated 
symptomatically and discharged to duty without medication on 
the third day.  The diagnosis was upper respiratory 
infection.  The service medical records, including his 
separation examination in December 1972, showed no other 
complaints, treatment, abnormalities, or respiratory problems 
during his one year of remaining service.  His lungs and 
chest were normal at the time of his separation examination 
and a chest x-ray study was negative.  

At the personal hearing in September 2005, the veteran 
testified that he was hospitalized for pneumonia in service 
in January 1972.  He also testified that he was treated on 
numerous occasions after service for chronic shortness of 
breath, but could not recall if he was diagnosed with a 
specific respiratory disorder.  

The evidentiary record includes a myriad of VA and private 
medical reports showing treatment for various maladies on 
numerous occasions from 1990 to the present.  Other than a 
spontaneous pneumothorax in November 1990, the medical 
records do not show any treatment or diagnosis of a chronic 
respiratory disorder.  The spontaneous pneumothorax resolved 
within a few days and there was no evidence of any residual 
disability.  (See November 1990 private medical records).  
While the additional medical reports reflect an occasional 
reference to some shortness of breath associated with 
cardiovascular problems, the evidence does not show any 
complaints, abnormalities, or diagnosis referable to any 
specific lung problem or any identifiable respiratory 
disorder.  

Contrary to the veteran's assertion that he had pneumonia in 
service, the service medical records showed treatment only 
for two upper respiratory infections which, on each occasion, 
resolved within a few days without any reported sequalae.  
There was no evidence of any other respiratory problems or 
any diagnosis of a chronic respiratory disorder in service.  
Furthermore, no respiratory problems or abnormalities were 
noted at the time of his separation examination in January 
1973.  

In September 2003, the veteran was asked to provide VA with 
evidence showing that he had a current respiratory disorder, 
and was informed that VA would assist him in obtaining any 
such evidence if he provided the names and addresses of those 
sources.  At the personal hearing, he testified that he was 
treated for shortness of breath by a private doctor in the 
1970's and 80's, but said that those records were no longer 
available.  He also testified that he could not recall if he 
was ever diagnosed with a respiratory disorder.  

In this case, the veteran has not presented any evidence of a 
current respiratory disorder.  While he is competent to 
provide evidence of visible symptoms, he is not competent to 
provide evidence that requires medical knowledge.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  Direct service 
connection requires a finding that there is a current 
disability that has a definite relationship with an injury or 
disease or some other manifestation of the disability during 
service.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).  

As the veteran has not presented any competent evidence of a 
current respiratory disorder, there can be no valid claim.  
Brammer v. Derwinski, 3 Vet. App. 223 (1992).  


ORDER

Service connection for a respiratory disorder is denied.  


REMAND

The veteran contends that his diabetes, hypertension, and 
back problems were all present in service and that service 
connection should be established for the current disabilities 
regardless of whether they may have existed prior to service.  

The service medical records include a copy of a private 
medical report, dated in April 1971, which indicated that the 
veteran sustained a back injury in an automobile accident in 
January 1971.  The diagnoses included acute lumbosacral 
strain and intervertebral disc space narrowing at L5-S1.  On 
a Report of Medical History for service entrance examination 
in November 1971, the veteran reported a history of high 
blood pressure, palpitation or pounding heart, pain or 
pressure in his chest, dizziness or fainting spells, and 
recurrent back pain.  On examination, the veteran had full 
range of motion of the lumbar spine and there was no evidence 
of muscle spasm.  His blood pressure was 124/76, and his 
albumin and sugar on urinalysis, and a chest x-ray study were 
negative.  His lungs, chest, heart, endocrine, and spine and 
musculoskeletal systems were normal.  

The service medical records showed that the veteran was 
evaluated for dizziness, transient black-outs, fainting 
spells, back pain, and intermittent dysuria and proteinuria 
on several occasions beginning shortly after entering 
military service.  Initial urinalysis in November 1971 showed 
4+ protein, and a dipstick reading in January 1972 was 2+ for 
protein.  Subsequent urinalysis showed no proteinuria, 
infrequent dysuria, and no urethral discharge or pyuria.  An 
evaluation by nephrology in January 1972, found no evidence 
of renal disease, and a urogram of the kidney, ureter, and 
bladder was normal.  In February 1972, a Medical Evaluation 
Board noted that although the veteran was positive for 
proteinuria when he had a urinary tract infection, his 
symptoms cleared with treatment.  The Board concluded that 
the veteran was medically qualified for service retention.  

The veteran was also evaluated for his dizziness and fainting 
spells on several occasions in service.  However, no specific 
diagnosis or etiology was ever identified in service.  The 
service medical records are negative for any specific 
cardiovascular abnormalities or diagnosis of hypertension.  
X-ray studies of the lumbosacral spine in November 1971 
revealed spinal bifida occulta of S1.  A diagnosis of spinal 
bifida occulta at S1 was also rendered on VA in December 
2003.  

Although not clearly articulated, the veteran essentially 
testified that he was diagnosed and treated with medications 
for hypertension and diabetes mellitus in service (T p.9) and 
after service sometime in the 1970's.  (T p.11).  The medical 
evidence of record shows a self-described history of high 
blood pressure in service (March 1972 progress note), and on 
an August 1999 private medical report, but no confirmed 
diagnosis until April 2002.  (See April 2002 VA medical 
report).  Similarly, while the veteran claimed that he was 
diagnosed with diabetes in service, the medical evidence 
shows a diagnosis of borderline diabetes mellitus as recently 
as April 2002.  The veteran testified that he was only 
recently restarted on medications for hypertension and 
diabetes by VA sometime in mid-2005.  

In the instant case, while the veteran reported a history of 
diabetes, hypertension, and back problems when he entered 
service, other than a back problem, the medical evidence of 
record does not reflect a diagnosis of diabetes or 
hypertension until many years after discharge from service.  
However, the service medical records show treatment for 
symptoms that may sometimes associated with diabetes and/or 
hypertension, and for back problems.  Therefore, the Board 
finds that examinations by appropriate specialists should be 
undertaken to determine, if feasible, the etiology and date 
of onset of his current disabilities, including, if pre-
existing service, whether any of the disabilities were 
aggravated by service.  

For the convenience of the medical examiner, the pertinent VA 
Regulation pertaining to aggravation of a preexisting 
disability provides as follows:  

(a)  General.  A preexisting injury or 
disease will be considered to have been 
aggravated by active military, naval, or 
air service, where there is an increase 
in disability during such service, unless 
there is a specific finding that the 
increase in disability is due to the 
natural progress of the disease.  

(b)  Wartime service; peacetime service 
after December 31, 1946.  Clear and 
unmistakable evidence (obvious or 
manifest) is required to rebut the 
presumption of aggravation where the pre-
service disability underwent an increase 
in severity during service.  This 
includes medical facts and principles 
which may be considered to determine 
whether the increase is due to the 
natural progress of the condition.  
Aggravation may not be conceded where the 
disability underwent no increase in 
severity during service on the basis of 
all the evidence of record pertaining to 
the manifestations of the disability 
prior to, during and subsequent to 
service.  
(1) The usual effects of medical and 
surgical treatment in service, having the 
effect of ameliorating disease or other 
conditions incurred before enlistment, 
including postoperative scars, absent or 
poorly functioning parts or organs, will 
not be considered service connected 
unless the disease or injury is otherwise 
aggravated by service.  
(2) Due regard will be given the places, 
types, and circumstances of service and 
particular consideration will be accorded 
combat duty and other hardships of 
service.  The development of symptomatic 
manifestations of a preexisting disease 
or injury during or proximately following 
action with the enemy or following a 
status as a prisoner of war will 
establish aggravation of a disability.  

38 C.F.R. § 3.306 (2006)  

Because this case presents complex medical and unresolved 
factual questions and the Board is precluded from reaching 
its own unsubstantiated medical conclusions, further 
development is required.  See Jones v. Principi, 16 Vet. 
App. 219, 225 (2002), citing Smith v. Brown, 8 Vet. App. 546, 
553 (1996) (en banc); Colvin v. Derwinski, 1 Vet. App. 171 
(1991).  

In light of the discussion above, and to ensure full 
compliance with due process requirements, it is the decision 
of the Board that further development is necessary prior to 
appellate review.  Accordingly, the claim is REMANDED for the 
following action:  

1.  The RO should take appropriate steps 
to contact the veteran and obtain the 
names and addresses of all health care 
providers, VA or non-VA, who treated him 
for diabetes mellitus, elevated blood 
pressure, or back problems since his 
discharge from service.  After securing 
the necessary release, the RO should 
attempt to obtain all records not already 
associated with the claims file.  If any 
records identified by the veteran cannot 
be obtained, he should be so informed and 
it should be documented in the claims 
folder.  

2.  The veteran should be afforded a VA 
orthopedic examination to determine the 
date of onset of a low back disorder to 
include spinal bifida occulta of S1 and, 
if found to preexist service, whether it 
was aggravated by service.  The claims 
folder and a copy of this REMAND must be 
made available to the examiner for 
review, and a notation to the effect that 
this record review took place should be 
included in the report of the examiner.  
All appropriate testing should be 
undertaken in connection with this 
examination.  The physician should 
provide an opinion as to the following:  

I.  Identify all current low back 
disorders;

II.  As to each currently diagnosed 
low back disorder, indicate which, 
if any, such disorders including 
spinal bifida occulta of S1, are 
shown by the record to have 
preexisted the veteran's military 
service?  

III.  If it is determined that any 
of the currently diagnosed back 
disorders preexisted the veteran's 
military service, indicate whether 
it is at least as likely as not that 
any preexisting low back disorder 
increased in severity during 
service?  

IV.  If there was an increase during 
service of a preexisting low back 
disorder, was such increase due to 
the natural progress of the disease?  

V.  If the examiner determines that 
the record does not indicate that a 
currently diagnosed low back 
disorder preexisted service, is it 
at least as likely as not that a 
currently diagnosed low back 
disorder had its onset in service?  

The physician should describe all 
findings in detail and provide a complete 
rationale for all opinions offered.  If 
the physician is unable to make any 
determination, she/he should so state and 
indicate the reasons.  The report should 
be typed or otherwise recorded in a 
legible manner for review purposes.  

3.  The veteran should be afforded a VA 
endocrine examination to determine 
etiology and date of onset of his 
diabetes mellitus.  The claims folder and 
a copy of this REMAND must be made 
available to the examiner for review, and 
a notation to the effect that this record 
review took place should be included in 
the report of the examiner.  All 
appropriate testing should be undertaken 
in connection with this examination.  The 
examiner should render an opinion as to 
whether it is at least as likely as not 
that the veteran's diabetes mellitus had 
its onset in service, was manifested 
within one year post service, or is 
otherwise related to service.  The 
physician should provide a complete 
rationale and basis for all opinions 
offered.  If the physician is unable to 
make any determination, it should so 
state and indicate the reasons.  The 
clinical findings and reasons upon which 
any opinion is based should be typed or 
otherwise recorded in a legible manner 
for review purposes.  

4.  The veteran should be afforded a VA 
cardiovascular examination to determine, 
if possible, the etiology and date of 
onset of his hypertension.  The claims 
folder and a copy of this REMAND must be 
made available to the examiner for 
review, and the examiner should indicate 
that he or she reviewed the file.  All 
appropriate testing should be undertaken 
in connection with this examination.  The 
examiner should provide an opinion as to 
whether it is at least as likely as not 
that the veteran's hypertension had its 
onset in service, was manifested within 
one year post service, or is otherwise 
related to service.  The physician should 
provide a complete rationale for all 
opinions offered.  If the physician is 
unable to make any determination, she/he 
should so state and indicate the reasons.  
The clinical findings and reasons upon 
which any opinion is based should be 
typed or otherwise recorded in a legible 
manner for review purposes.  

5.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with the 
claims folder.  The veteran is hereby 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claim.  

6.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development has been conducted 
and completed in full.  In particular, 
the RO should determine whether the 
examiners have responded to all questions 
posed.  If not, the reports must be 
returned for corrective action.  38 
C.F.R. § 4.2 (2006).  

7.  After the requested development has 
been completed, the RO should review and 
adjudicate the merits of the claims based 
on all the evidence of record and all 
governing legal authority, including the 
VCAA and implementing regulations, and 
any additional information obtained as a 
result of this remand.  If the benefits 
sought on appeal remain denied, the 
veteran and his representative should be 
furnished a Supplemental Statement of the 
Case, and given an opportunity to respond 
thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if in order.  The Board intimates no opinion 
as to the ultimate outcome of this case.  The veteran need 
take no action unless otherwise notified.  The veteran has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).  



		
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


